
	
		II
		110th CONGRESS
		1st Session
		S. 2194
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Salazar (for himself
			 and Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish a partnership between the Department of Education and the
		  National Park Service to provide educational opportunities for students and
		  teachers, and for other purposes.
	
	
		1.National Park Ranger School
			 Partnership Program
			(a)Program
			 authorized
				(1)In
			 generalPart D of title V of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding at the end
			 the following:
					
						22National Park Ranger School Partnerships
							5621.Program
				authorized
								(a)In
				generalThe Secretary, in
				cooperation with the Director of the National Park Service, may award grants,
				on a competitive basis, to local educational agencies to enable the local
				educational agencies to carry out the authorized activities described in
				subsection (c).
								(b)Required
				partnershipA local educational agency that receives a grant
				under this subpart shall carry out the activities described in subsection (c)
				through a partnership that includes the National Park Service and may include a
				not-for-profit partner of the National Park Service.
								(c)Authorized
				activitiesA local educational agency shall use funds provided
				under this subpart to carry out, through the partnership, both of the following
				activities:
									(1)Providing, for
				students in kindergarten through grade 12, educational programs (including
				programs under which instruction is provided by National Park Service Rangers)
				that emphasize science, the environment, natural resources, mathematics,
				history, and civics.
									(2)Providing, for
				educators of students in kindergarten through grade 12, professional
				development opportunities (such as summer institutes) that emphasize science,
				the environment, natural resources, mathematics, history, and civics.
									(d)Duration and
				amountsEach grant under this subpart shall be for a period of 3
				years, for an aggregate amount of not more than $25,000.
								(e)EligibilityTo
				be eligible to receive a grant under this subpart, a local educational agency
				shall—
									(1)(A)be adjacent to a
				facility of the National Park Service;
										(B)be close to a Research and Learning
				Center of the National Park Service;
										(C)have a partnership with or be capable
				of partnering with a unit of the National Park System; or
										(D)have, or agree to develop, a
				technology-based distance learning link to the National Park Service;
										(2)be identified for
				improvement under subsection (c) of section 1116; and
									(3)be a high need
				local educational agency.
									(f)CriteriaGrants
				under this subpart shall be awarded on a competitive basis using criteria
				established by the Secretary, in collaboration with the Director of the
				National Park Service.
								(g)Reports by
				granteesUpon completing the grant period for a grant under this
				section, the local educational agency receiving the grant shall submit to the
				Secretary a report that identifies—
									(1)the number of
				students participating in the activities described in subsection (c)(1) that
				were carried out under the grant;
									(2)the achievement
				attained by those students in mathematics, science, and any other academic
				areas relevant to the activities carried out under the grant, as measured
				against benchmarks established by the Secretary, in coordination with the
				National Park Service;
									(3)the number of
				educators participating in the activities described in subsection (c)(2) that
				were carried out under the grant; and
									(4)the professional
				development received by those educators in mathematics, science, civics, and
				any other academic areas relevant to the activities carried out under the
				grant.
									(h)Report by
				SecretaryNot later than 3 years after the date of enactment of
				this section, the Secretary, in coordination with the Director of the National
				Park Service, shall submit a report to Congress on the implementation of this
				subpart. The report shall include recommendations on whether and to what extent
				the program should be continued or
				expanded.
								.
				(2)Authorization
			 of appropriationsSection 5401 of that Act (20 U.S.C. 7241) is
			 amended—
					(A)by striking
			 There are and inserting the following:
						
							(a)In
				generalThere are
							;
				and
					(B)by adding at the
			 end the following:
						
							(b)National park
				ranger school partnershipsThere is authorized to be appropriated
				to carry out subpart 22, such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal
				years.
							.
					(3)Clerical
			 amendmentThe table of contents in section 2 of that Act (20
			 U.S.C. 6301 note) is amended by adding after the items relating to subpart 21
			 of part D of title V the following:
					
						
							Subpart 22—National Park Ranger School
				Partnerships
							Sec. 5621. Program
				authorized.
						
						.
				(b)National Park
			 Service eligibility for certain programs
				(1)Mathematics and
			 science partnershipsSection 2201(b)(1)(B) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6661(b)(1)(B)) is amended—
					(A)by redesignating
			 clauses (iii) and (iv) as (iv) and (v), respectively; and
					(B)by adding after
			 clause (ii) the following:
						
							(iii)the National
				Park
				Service;
							.
					(2)Teaching of
			 traditional american historySection 2351(b) of that Act (20
			 U.S.C. 6721(b)) is amended by adding at the end the following:
					
						(4)An educational service agency.
						(5)A Federal agency that serves as an
				educational service
				provider.
						.
				
